DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlen et al. (US 5155423) in view of Saracen et al. (US 20050234327).
Regarding claim 1, Karlen teaches a Robot comprising 

However Karlen fails to teach the angle of the first rotational axis is between approx.. 40 degrees and approx. 50 degrees with respect to the surrounding area.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to adapt a 45 degree base, since such a modification would have involved a mere change in the angle of a component.  A change in angle is generally recognized as being within the level of ordinary skill in the art.  According one would be motivated to adapt the angled base to be at 45 degrees since it would provide better flexible movement.
Further Karlen fails to teach a plate-shaped component defining a substantially horizontal plane, wherein a first end region of a robot is directly coupled to the plate-shaped component (figure 3a).
Saracen teaches a plate-shaped component 350 defining a substantially horizontal plane, wherein the first end region is directly coupled to the plate-shaped component.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the robot of Karlen with the plate-shaped component as taught by Saracen, since it would provide better robot positioning. 

Saracen teaches a Rotor assembly, comprising a robot according to claim 1, wherein the surrounding area comprises a linear shaft unit 360, on which the robot arm can be arranged by means of its first end region (figures 3a-b).
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the robot of Karlen with the rotor assembly as taught by Saracen, since it would provide better robot positioning. 
Regarding claim 12, Karlen as modified by Saracen teaches the linear shaft unit defines a linear movement axis located in a substantially horizontal plane (Saracen, 360), which encloses a same angle with the first rotational axis of the robot as the surrounding area (figures 3a-b).
Regarding claim 13, Karlen as modified by Saracen teaches the linear shaft unit can be arranged on a floor area (figures 3a-b).
Regarding claim 14, Karlen as modified by Saracen teaches a floor area and a robot assembly according to claim 11, wherein the linear shaft unit is arranged on the floor area (figures 3a-b).
Regarding claim 15, Karlen as modified by Saracen teaches an imaging medical examination device and/or a device for medical radiotherapy, wherein the robot assembly is formed to position a patient in a working area of the medical device (figure 4a).
Regarding claim 16, Karlen as modified teaches the first rotational axis runs at an angle of substantially 45 degrees to the surrounding area.
Regarding claim 17, Karlen as modified teaches said plate-shaped component (Saracen , 360) is mounted for translator horizontal movement with respect the said surrounding area.
Claims 1 and 3-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saracen et al. (US 20050234327) in view of Karlen
Regarding claim 1, Saracen teaches a Robot, for example for patient positioning, comprising 
a robot arm with a plurality of robot elements, which are connected to one another by means of shaft units, wherein the shaft units each define at least one movement axis (AXIS 1-6) of the robot arm, 
However Saracen fails to teach a non-orthogonal angel with respect to the surrounding area and wherein the surrounding area comprise a substantially horizontal spatial pane and the robot is adapted to fasten the robot arm via the first end region on the horizontal spatial plane such that the angle of the first rotational axis is between approx.. 40 degrees and aprox. 50 degrees with respect to the surrounding area.
Karlen teaches a non-orthogonal angel with respect to the surrounding area and wherein the surrounding area comprise a substantially horizontal spatial pane and the robot is adapted to fasten the robot arm via the first end region on the horizontal spatial plane.
It would have been obvious to one of ordinary skill in the art at the time of the invention to adapt the joints of Saracen with the angled joints as taught by Hares, since it would provide flexible movement.
Further, Karlen fails to teach the angle of the first rotational axis is between approx.. 40 degrees and aprox. 50 degrees with respect to the surrounding area.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to adapt a 45 degree base, since such a modification would have involved a mere change in the angle of a component.  A change in angle is generally recognized as being within the level of ordinary skill in the art.  According one would be motivated to adapt the angled base to be at 45 degrees since it would provide better flexible movement.
Regarding claim 3, Saracen teaches the first end region comprises a connection plane 350, which substantially encloses a same angle with the first rotational axis as the surrounding area. 

Regarding claim 5, Saracen teaches the connection plane is coupled to the surrounding area by at least two coupling elements 360 and a connection area of the first shaft unit to a first robot element is arranged substantially between the coupling elements (figure 3a-b).
Regarding claim 6, Saracen teaches the robot arm further comprises a second shaft unit (see figure 3a-b for corresponding unit) arranged after the first shaft unit and which defines a second rotational axis of the robot arm. 
Regarding claim 7, Saracen teaches the robot arm is formed to position the second shaft unit close to the surrounding area (figure 3a-b).
Regarding claim 8, Saracen teaches the robot arm comprises a third shaft unit (see figure 3a-b for corresponding unit) arranged after the first and second shaft unit, which third shaft unit defines a third rotational axis of the robot arm, and, optionally, also fourth and fifth shaft units (see figure 3a-b for corresponding unit) arranged after the third shaft unit, which units define corresponding fourth and fifth rotational axes of the robot arm (figures 3a-b).
Regarding claim 9, Saracen teaches the third rotational axis runs substantially perpendicular to the second rotational axis (figures 3a-b).
Regarding claim 10, Saracen teaches the second and third shaft unit are spaced between approx. 30 cm and approx. 2 m from one another, and for example between approx. 50 cm and approx. 1.50 m (figures 3a-b).
Regarding claim 11, Saracen teaches a Rotor assembly, comprising a robot according to claim 1, wherein the surrounding area comprises a linear shaft unit 360, on which the robot arm can be arranged by means of its first end region (figures 3a-b).
Regarding claim 12, Saracen teaches the linear shaft unit defines a linear movement axis, which encloses a same angle with the first rotational axis of the robot as the surrounding area (figures 3a-b).

Regarding claim 14, Saracen teaches a floor area and a robot assembly according to claim 11, wherein the linear shaft unit is arranged on the floor area (figures 3a-b).
Regarding claim 15, Saracen teaches an imaging medical examination device and/or a device for medical radiotherapy, wherein the robot assembly is formed to position a patient in a working area of the medical device (figure 4a).
Regarding claim 16, Saracen as modified teaches the first rotational axis runs at an angle of substantially 45 degrees to the surrounding area.
Regarding claim 17, Saracen teaches said plate-shaped component (Saracen , 360) is mounted for translator horizontal movement with respect the said surrounding area.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884